                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

CHERYL SCHRAUFNAGEL,

                        Plaintiff,
                                                    Case No. 19-CV-1608-JPS
v.

GEICO CASUALTY COMPANY,
                                                                    ORDER
                        Defendant.


         On August 19, 2020, Plaintiff filed a notice of voluntary dismissal of

Plaintiff’s claims with prejudice and without costs to either party, as well

as a dismissal without prejudice of the potential claims of the alleged class.

(Docket #20). Given that the defendant has not filed an answer or a motion

for summary judgment, the Court will adopt the notice. See Fed. R. Civ. P.

41(a)(1)(A)(i). The Court will therefore deny the pending motion to dismiss

as moot. (Docket #13).

         Accordingly,

         IT IS ORDERED that Plaintiff’s notice of voluntary dismissal

(Docket #20) be and the same is hereby ADOPTED;

         IT IS FURTHER ORDERED that the motion to dismiss (Docket #13)

be and the same is hereby DENIED as moot;

         IT IS FURTHER ORDERED that Plaintiff’s claims against

Defendant be and the same are hereby DISMISSED with prejudice; and

         IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.




     Case 2:19-cv-01608-JPS Filed 08/28/20 Page 1 of 2 Document 21
    Dated at Milwaukee, Wisconsin, this 28th day of August, 2020.

                              BY THE COURT:



                              ____________________________________
                              J. P. Stadtmueller
                              U.S. District Judge




                          Page 2 of 2
Case 2:19-cv-01608-JPS Filed 08/28/20 Page 2 of 2 Document 21
